ORDER

PER CURIAM.
Defendant appeals his conviction, by a jury, of second degree assault, § 565.060, RSMo 1986, and armed criminal action, § 571.015.1, RSMo 1986. He was sentenced, in accordance with the jury’s verdict on punishment, to two consecutive three year prison terms. He also appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. A written opinion would have no precedential value nor serve any jurisprudential purpose. Rule 30.25(b); Rule 84.16(b).